Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2013-339

                                        MARCH TERM, 2014

 In re J.R.                                            }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Rutland Unit,
                                                       }    Family Division
                                                       }
                                                       }    DOCKET NO. 67-7-13 Rcmh

                                                            Trial Judge: William D. Cohen

                          In the above-entitled cause, the Clerk will enter:

        Respondent J.R. appeals from the trial court’s order granting the State’s application for
continued treatment. He argues that the State failed to meet its burden of proof and that the
court’s findings are insufficient to support its decision. We affirm.

        In May 2013, the superior court placed J.R. into the custody of the Commissioner of
Mental Health for ninety days after finding J.R. to be a person in need of treatment under 18
V.S.A. § 7101(17). Prior to the expiration of this order, the Commissioner filed an application
for continued treatment of J.R. pursuant to 18 V.S.A. § 7620(a).

        The following evidence was presented at the hearing on the application. Dr. Gordon
Frankle testified that he had been J.R.’s treating psychiatrist since J.R.’s admission to the
hospital. He opined that J.R. suffered from a psychotic disorder, most likely a schizoaffective
disorder. J.R.’s mental illness manifested itself in delusions and paranoid ideation. J.R. on
various occasions had expressed paranoid thoughts regarding conspiracies against him that were
perpetrated by the U.S. government and different government agencies. Dr. Frankle stated that
these characteristics affected J.R.’s capacity to exercise self-control or judgment over his daily
affairs. He explained that J.R.’s ability to interact with others and his ability to have a basis in
reality in those interactions was dramatically affected by those internal thought processes. J.R.
was diagnosed with this condition in 2001, and he had engaged in similar behavior in the past.
He had been exhibiting more aggressive behavior, however, during his recent hospitalization.
Dr. Frankle considered J.R. to be an extreme danger to others and potentially to himself based on
his interactions with others. He based his opinion on various incidents that had occurred during
J.R.’s hospitalization. On multiple occasions, J.R. had directly threatened Dr. Frankle and stated
that he was going to kill him. Other times, J.R. stated that he was going to beat the doctor up.
J.R. interrupted the doctor’s testimony at the hearing and reiterated these types of statements.

        As indicated, the doctor testified that J.R.’s behavior had escalated during hospitalization.
In addition to threatening the doctor, he also tried to choke a nurse. Additionally, J.R. went into
another patient’s room, pushed the patient off of a chair and kicked the patient twice. He had
chased a staff member on the night before the hearing, threatening her and spitting at her
multiple times. J.R. then chased another staff person. When he returned to his room, he threw a
chair against wall. J.R. said that the staff person had looked at him with a psychotic stare and
that she should have been punched in the face. J.R. then threatened to punch the doctor in the
face and beat him up. The doctor testified that J.R.’s history of violence in addition to his
continued threats of violence indicated that J.R. was at high risk for perpetrating violence.

         When the doctor was asked if the assaults and threats were connected to J.R.’s mental
illness, he replied that it was difficult to tell. The doctor found J.R.’s behavior with staff and
other patients to be unpredictable. He said the assaults and threats “seem to be based in – his
responses seem to be based in some degree of psychotic nature as discussed.” He cited J.R.’s
comment about the nurse’s “psychotic stare” as an example. Dr. Frankle testified that there was
treatment available for J.R., and that J.R. was not at that time receiving adequate treatment
because he was not being medicated. The doctor noted that J.R. had shown improvement during
the short period in which he had been involuntarily medicated. Dr. Frankle opined that J.R.
continued to need treatment because he continued to suffer from a psychotic illness that required
treatment with medications. J.R. was currently paranoid and delusional. If released, the doctor
could not predict what he might do, but he anticipated that J.R.’s illness would continue.

        At the close of the hearing, the court made findings on the record. It found that Dr.
Frankle had testified to a reasonable degree of medical certainty that J.R. was a danger to others
based on J.R.’s behavior at the hospital and the doctor’s personal observations of J.R. The
doctor’s review of J.R.’s medical records and his own observations showed that J.R. suffers from
a schizoaffective disorder manifested by paranoid and delusional thoughts. Accordingly, the
court granted the State’s request for an order of continued treatment. The court issued a written
order as well. In this order, the court stated that it had found by clear and convincing evidence
that (1) J.R. was a person in need of treatment at the time of admission or application and a
patient in need of further treatment at the time of the hearing; (2) his treatment at the hospital is
adequate and appropriate; and (3) there is no less restrictive alternative treatment available to
him. The court thus granted the application for continued treatment and ordered respondent
committed to the care and custody of the Commissioner to be hospitalized for one year. This
appeal followed.

        J.R. first argues that the State failed to prove by clear and convincing evidence that his
mental illness caused his allegedly dangerous behavior. He points to Dr. Frankle’s testimony
that J.R.’s violent behavior “seem[s] to be based in some degree of psychotic nature.” J.R. also
cites Dr. Frankle’s testimony that he could not predict what would happen if J.R. was released
from the hospital. He maintains that these statements do not meet the clear and convincing
evidence standard of proof. J.R. also asserts that the court failed to make sufficient findings of
fact upon which to base its conclusion that he is a patient in need of further treatment.
Specifically, he complains that the court made no specific finding regarding the link between his
mental illness and his allegedly dangerous behavior.

       “To succeed on an application for continued treatment, the State must show, by clear and
convincing evidence, that the patient is in need of further treatment as defined by statute.” In re
T.C., 2007 VT 115, ¶ 7, 182 Vt. 467. “[T]he clear and convincing evidence standard requires
proof that the existence of a contested fact is highly probable rather than merely more probable
than not.” State v. Zorn, 2013 VT 65, ¶ 18. As relevant here, a “patient in need of further
treatment” means a “person in need of treatment.” 18 V.S.A. § 7101(16). “A person in need of
treatment” is in turn defined as “a person who is suffering from mental illness and, as a result of
that mental illness, his or her capacity to exercise self-control, judgment or discretion in the


                                                 2
conduct of his or her affairs and social relations is so lessened that he or she poses a danger of
harm to himself, to herself, or to others.” Id. § 7101(17).

        On review, we “will uphold the superior court’s findings as long as there is substantial
evidence to support such findings even though they may be contradicted.” Zorn, 2013 VT 65,
¶ 18. We must decide “whether the factfinder could reasonably have concluded that the required
factual predicate was highly probable.” Id. (citations omitted). In conducting our analysis, “we
view the evidence in the light most favorable to the State and affirm the superior court’s findings
if the evidence fairly and reasonably supports that finding.” Id. (citations omitted).

        J.R. does not dispute that he suffers from a mental illness. The question is whether the
trial court could reasonably have concluded that, as a result of that mental illness, it was highly
probable that his capacity to exercise self-control, judgment or discretion in the conduct of his
affairs and social relations is so lessened that he poses a danger of harm to himself or others.
J.R. relies on several sentences of Dr. Frankle’s testimony to support his contention that this
standard cannot be met. Looking at Dr. Frankle’s testimony as a whole, however, we find it
sufficient to support the court’s decision. Dr. Frankle testified that J.R.’s mental illness
manifests itself in delusions and paranoid ideation, and that these characteristics affect J.R.’s
capacity to exercise self-control or judgment over his daily affairs, including in his interactions
with others. Dr. Frankle considered J.R. to be an extreme danger to others and potentially to
himself based on his interactions with others. The doctor opined that J.R.’s reactions seemed to
be based in some degree of psychotic nature as testified to earlier by the doctor. He cited as an
example J.R.’s statement that he had physically attacked a nurse because she gave him a
“psychotic stare.” All of this evidence, including Dr. Frankel’s statement that J.R.’s violent
actions were driven by, or “based in,” his mental illness, sufficiently supports the court’s
decision that J.R. was a person in need of further treatment.

       In its oral findings, the court expressly noted Dr. Frankle’s testimony that J.R. is a danger
to others “based [in part] on . . . his review of the medical records that he does suffer from
schizophrenic shizoaffective disorders” which manifest in paranoid and delusional thoughts. The
court made a written finding that J.R. is a person in need of further treatment. There is no
question here as to what the court decided and why. Cf. Bonanno v. Bonanno, 148 Vt. 248, 251
(1987) (noting that trial court’s findings will be deemed insufficient if this Court is left to
speculate as to basis of trial court’s decision). We affirm.

       Affirmed.

                                                BY THE COURT:


                                                _______________________________________
                                                Paul L. Reiber, Chief Justice

                                                _______________________________________
                                                John A. Dooley, Associate Justice

                                                _______________________________________
                                                Beth Robinson, Associate Justice



                                                 3